Citation Nr: 0634916	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the widow of the veteran whose active 
military service extended from July 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  That rating decision denied 
entitlement to service connection for the cause of the 
veteran's death.  

In November 2005 the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The case was previously before the Board in February 2006, 
when it was remanded to obtain a complete copy of the 
veteran's service personnel records.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The veteran died in January 2004, at the age of 53.  The 
immediate cause of death was listed as "terminal Hodgkin's 
lymphoma III B."  Severe fecal impaction secondary to 
narcotics was also listed as contributing to death.

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era.

4.  Hodgkin's disease was not identified until December 2002, 
over three decades after the veteran separated from military 
service, and the Hodgkin's disease is not shown to be related 
to any incident of such service.


CONCLUSION OF LAW

A disability incurred in or aggravated by military service, 
or which could be presumed to have been incurred in service, 
including as a result of exposure to Agent Orange, did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated 
April 2004 satisfied the duty to notify provisions.  The 
veteran's service medical records, service personnel records, 
private medical records, and VA medical records have been 
obtained.  The records of his period of terminal 
hospitalization have also been obtained.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein. 

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to: the appellant's 
contentions and hearing testimony; the veteran's service 
medical records; service personnel records; private medical 
records; and VA medical records.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the claim for service 
connection for the cause of the veteran's death.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

In this case, the death certificate shows that the veteran 
died in January 2004, at the age of 53.  The immediate cause 
of death was listed as "terminal Hodgkin's lymphoma III B."  
Severe fecal impaction secondary to narcotics was also listed 
as contributing to death.  No autopsy was conducted.  At the 
time of the veteran's death service connection was not in 
effect for any disability.

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, namely Hodgkin's 
Lymphoma (Hodgkin's disease), may be service-connected.  The 
appellant specifically asserts that the veteran's fatal 
Hodgkin's disease was the result of exposure to Agent Orange 
during the active military service in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.

Where a veteran served 90 days or more during a period of war 
and Hodgkin's disease becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

VA regulations provide that if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e)(2006)(emphasis added).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  

In November 2005, the appellant presented sworn testimony at 
a hearing before the undersigned Veterans Law Judge.  This 
testimony sets forth the appellant's claim for service 
connection for the cause of the veteran's death.  
Essentially, she contends that the veteran's fatal Hodgkin's 
disease was the result of exposure to Agent Orange during 
service in Vietnam.  She testified that the veteran told her 
that he had been in Vietnam and Cambodia and had "confirmed 
kills."  She also stated that the veteran told her about 
Agent Orange spraying.  Further, she testified that the 
veteran was diagnosed with Hodgkin's disease in December 
2002.  The veteran's daughter has made similar assertions of 
the veteran serving in Vietnam and having "confirmed kills" 
in a written letter.  

The medical evidence of record indicates that the veteran was 
diagnosed with Hodgkin's disease in December 2002 which is 
over three decades after he separated from military service.  
He ultimately died from the disease in January 2004.  That 
the veteran died of Hodgkin's disease is not in question in 
the present case.  Rather, the appellant's claim fails 
because there is no evidence supporting her assertion that 
the veteran served in Vietnam which would permit service 
connection for the cause of death from Hodgkin's disease on 
the presumptive basis of Agent Orange exposure.  

The veteran's service medical records are of record and are 
complete.  They contain entrance and separation examination 
reports along with treatment records spanning the veteran's 
period of active service.  There is no indication in the 
service medical records that the veteran had Hodgkin's 
disease during service, or that he was stationed in Vietnam.  

Complete copies of the veteran's service personnel records 
have been obtained.  The veteran's discharge papers, DD Form 
214, reveals that he had active service from July 1968 to 
August 1972 in the Marine Corps.  Further this record 
indicates that he had one year of "foreign and/or sea 
service."  His military specialty was as a cook, and he was 
awarded only a rifle marksmanship badge and the National 
Defense Service Medal.  There is no indication that he 
received any awards indicative of service in Vietnam.  

The veteran's record of service accounts for his entire 
period of service.  It reveals that in February 1969 he was 
assigned to "MABS-15, MAG-15, 9thMAB."  This is Marine Air 
Base Squadron 15, Marine Air Group 15, 9th Marine Amphibious 
Brigade.  In February 1970, the designation was changed to 
"MABS-15, MAG-15, 1st MAW(Rear)," which stands for Marine 
Air Base Squadron 15, Marine Air Group 15, 1st Marine Air 
Wing (Rear).  By April 1970 the veteran was stationed back in 
the United States at Camp Pendleton, California.  The key 
question is where was the veteran stationed from February 
1969 to February 1970 when he was assigned to Marine Air Base 
Squadron 15?  The appellant asserts that this unit was 
stationed in Vietnam and that the veteran served in Vietnam.  
The appellant's representative asserts that while serving the 
Marine Corps aviation community, that the veteran may have 
flown into Vietnam.  

The evidence does not show that the veteran ever served in 
Vietnam.  The veteran was assigned as a cook to Marine Air 
Base Squadron 15 from February 1969 to approximately February 
1970.  During this period of time this unit was stationed at 
Marine Corps Air Station, Iwakuni, Japan.  This is confirmed 
by the veteran's travel records contained in the record.  
Further, the personnel records do not indicate that the 
veteran had any combat service, or that he was awarded the 
Vietnam Service Medal or the Vietnam Campaign Medal.  The 
totality of evidence of record reveals that the veteran 
served as a cook in a support unit, Marine Air Base Squadron 
15, in Japan.  He did not serve in an active air squadron or 
in a flight status, and there is no evidence which tends to 
support the claim that he served in, or visited, Vietnam 
during service.  To assert that that veteran served in ground 
combat in Vietnam with "confirmed kills" as the appellant 
does, or that he served as aircrew aboard aircraft that flew 
into Vietnam, as the representative does, strains the bounds 
of credulity when viewed in the light of the evidence of 
record.  Based on a review of the evidence of record the 
Board finds as fact that the veteran did not have any service 
in the Republic of Vietnam during his period of active 
service. 

The preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death.  The veteran's separation papers and 
personnel records reveal that he had did not have the 
requisite service in Vietnam and accordingly he is not 
presumed to have been exposure to Agent Orange during this 
service.  As such, service connection for Hodgkin's disease 
would not be warranted on a presumptive basis  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
found that under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among the enumerated disorders which are 
presumed to be service related, the presumption not being the 
sole method for showing causation.  Combee v. Brown, 34 F. 3d 
1039 (Fed Cir. 1994).  As such, the appellant may establish 
service connection for Hodgkin's disease by presenting 
evidence which shows that the disorder began during the 
veteran's service or is related to an incident of such 
service.  

There is no evidence that the veteran manifested Hodgkin's 
disease during service or during the first year after 
service.  The medical evidence of record reveals that the 
veteran was diagnosed with Hodgkin's disease in approximately 
2002.  There is simply no medical evidence which in any way 
links the veteran fatal Hodgkin's disease to his military 
service.  Accordingly, service connection for the cause of 
the veteran's death must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is service connection for the cause of the 
veteran's death, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


